 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 MICHAEL ANTHONY NELSON,                               Case No.: 2:18-cv-0565-APG-CWH

 4         Petitioner,                                                ORDER

 5 v.                                                               [ECF No. 16]

 6 WARDEN HOWELL, et al.,

 7         Respondent(s).

 8        The respondents’ motion for enlargement of time (ECF No. 16) is GRANTED.

 9 Respondents will have through November 28, 2018, to file a response to the petition.

10        Dated: November 16, 2018.

11
                                                       ____________________________________
12                                                     ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
